DETAILED ACTION
	Receipt of Arguments/Remarks filed on December 21 2021 is acknowledged. Claim 12 was cancelled.  Claims 1-4, 7-11 and 13-20 were amended. Claims 1-11 and 13-20 are pending. Claims 2-6 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 20 2018 and May 7 2019. Claims 1, 7-11 and 13-16 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deliormanli et al. (Journal of the European Ceramic Society, 2012, cited in the Office action mailed on 11/24/20) in view of Narhi et al. (US PGPUB No. 20030167967, cited in the Office action mailed on 11/24/20),  Andrews et al. (USPGPUB No. 20060275349, cited in the Office action mailed on 11/24/20) and Wren et al. (Journal of Biomaterials Applications, 2011) as evidenced by FH MSDS (2012, cited in the Office action mailed on 11/24/20).
Applicant Claims
	The instant application claims a composition, comprising: a suspending medium; a bioactive glass comprising: B203;  and an effective amount of an antimicrobial agent selected from the group consisting of a biguanide compound, a quaternary ammonium compound, and an antimicrobial lipid component, wherein the antimicrobial lipid component comprises a (C7-C12)saturated fatty acid ester of a polyhydric alcohol, an alkoxylated derivative of a (C7-C12) saturated fatty acid ester of a polyhydric alcohol,  a (C8-C22)unsaturated fatty acid ester of a polyhydric alcohol, an alkoxylated derivative of a (C8-C22)unsaturated fatty acid ester of a polyhydric alcohol, a (C7-C12)saturated fatty ether of a polyhydric alcohol, an alkoxylated derivative of a  (C7-C12)saturated fatty ether of a polyhydric alcohol, a (C8-C22)unsaturated fatty ether of a polyhydric alcohol, an alkoxylated derivative of a (C8-C22)unsaturated fatty ether of a polyhydric alcohol, or combinations thereof, wherein the alkoxylated derivative has less than 5 moles of alkoxide per mole of polyhydric alcohol, and wherein the bioactive glass is substantially free of SiO2 with the proviso that for polyhydric alcohols other than sucrose, the esters comprise monoesters and the ethers comprise monoethers, and for sucrose the esters comprise monoesters, diesters, or combinations thereof, and the ethers comprise monoethers, diethers, or combinations thereof.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Deliormanli et al. is directed to direct-write assembly of silicate and borate bioactive glass scaffolds for bone repair.  It is taught that bioactive glasses are promising scaffold materials for bone regeneration because of their unique ability to convert to hydroxyapatite in vivo, in addition to their proven osteoconductivity and their bioactive glass 13-93B3 which contains B2O3 in 56.6 wt%, CaO in 18.5 wt.%, Na2O in 5.5 wt.%, K2O in 11.1 wt.%, MgO in 4.6 wt.% and P2O5 in 3.7 wt.%.  Taught is the preparation of a bioactive glass ink.  Particles of bioactive glass were prepared by grinding and sieving to obtain particle of size less than 100 microns.  Concentrated suspensions of the bioactive glass particles were prepared.  The compositions comprise the glass particles in 40%, and polyethylene glycol (PEG 300) (table 2).  The viscosity of the ink is 7.5 Pas (table 3, Figure 2)
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Deliormanli et al. teaches borate bioactive glass particles, Deliormanli et al. does not teach silver coated bioactive glass.  However, this deficiency is cured by Wren et al.
	Wren et al. is directed to the characterization and antibacterial efficacy of silver coated Ca-Na-Zn-Si/Ti glasses.  It is taught that there are numerous reports on the antibacterial nature of materials containing Ag+ (silver).  It has been used in Ag-doped silica coatings on glass substrates with enhanced resistant to microbes and sol-gel derived Ag-incorporated Bioglass (page 433, last paragraph).  Antibacterial metals (Ag, Cu, Zn) when eluted from medical materials, can act as disinfectants, which are 
While Deliormanli et al. suggests borate glass scaffolds formed from a suspension of the borate glass and PEG, Deliormanli et al. does not teach the inclusion of an antimicrobial lipid.  However, this deficiency is cured by Narhi et al. and Andrews et al. 
	Narhi et al. is directed to glass ionomers for enhancing mineralization of hard tissue.  Taught is the use of glass ionomers for products include bone augmentation, scaffolds for tissue engineering, etc. (paragraph 0014).  Actives such as antimicrobial agents can be mixed with the powder of the glass (paragraph 0056).  Example 4 teaches the bioactive component may have antimicrobial properties against microorganisms in close contact with the surface of the material.  
	Andrews et al. is directed to coated antimicrobial articles.  It is taught that synergistic combinations of fatty acid monomers and enhancers have been found to have antimicrobial activity on dry or essential dry articles (paragraph 0004).  Fatty acid 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deliormanli et al., Wren et al.,  Narhi et al. and Andrews et al. and coat the bioactive glass with silver.  One skilled in the art would have been motivated to coat the bioglass particles with silver in order to provide for an increased antimicrobial response as taught by Wren et al.  Since Deliormanli et al. teaches the bioglass is useful for bone repair, one skilled in the art would have been motivated to coat the bioglass with silver in order to provide an antibacterial effect when implanted in bone as suggested by Wren et al.  Since Deliormanli et al. and Wren et al. are both directed to bioactive glass there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deliormanli et al., Wren et al.,  Narhi et al. and Andrews et al. and utilize an antimicrobial agents such as propylene glycol monocaprylate in the scaffold of Deliormanli et al. One skilled in the art would have been motivated to incorporate an antimicrobial agent in order to provide Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  It is noted that Andrews et al. teaches a synergistic combination of fatty acid monoesters and enhancer on the ability of killing microorganisms, the instant claims do not exclude this combination being mixed with the instantly claimed bioactive glass.  It is noted that the use of more than one antimicrobial agent does not make the use of any one antimicrobial less obvious.  
	Regarding the claimed concentration of SiO2, the bioactive glass 13-93B3 does not contain SiO2 thus reading on the instantly claimed amount of less than 5% which includes 0%.  
Regarding the claimed wound dressing, Deliormanli et al. teaches a scaffold made of the suspension.  The instant claims recite the dressing comprises the composition and does not actually require any particular for the dressing.  This reads on wound dressing as this recitation does not impart any structural limitations distinguishing a scaffold which can be applied to a wound (i.e. to bind bone or soft tissues) as suggested by Deliormanli et al.  
prima facie case of obviousness exists. See MPEP 2144.05. 
	Regarding claim 10, Deliormanli et al. teaches PEG 300.  As evidenced by FH MSDS, PEG 300 is a liquid with a boiling point of greater than 250 °C.  Since it is a liquid it has a melting point less than or equal to 25 °C.
	Regarding claims 11, 13 and 15, Deliormanli et al. teaches a viscosity and a concentration falling within the scope claimed.

In the event the recitation “wound dressing” requires a particular limitation such as those recited in paragraph 0058.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 1, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deliormanli et al. (Journal of the European Ceramic Society, 2012, cited in the Office action mailed on 11/24/20) in view of Narhi et al. (US PGPUB No. 20030167967, cited in the Office action mailed on 11/24/20),  Andrews et al. (USPGPUB No. 20060275349, cited in the Office action mailed on 11/24/20), Wren et al. (Journal of Biomaterials Applications, 2011) as evidenced by FH MSDS (2012, cited in the Office action mailed on 11/24/20) and Greenspan et al. (USPGPUB No. 20040228905).
Applicant Claims
	The instant application claims a composition, comprising: a suspending medium; a bioactive glass comprising: B203;  and an effective amount of an antimicrobial agent selected from the group consisting of a biguanide compound, a quaternary ammonium compound, and an antimicrobial lipid component, wherein the antimicrobial lipid component comprises a (C7-C12)saturated fatty acid ester of a polyhydric alcohol, an alkoxylated derivative of a (C7-C12) saturated fatty acid ester of a polyhydric alcohol,  a (C8-C22)unsaturated fatty acid ester of a polyhydric alcohol, an alkoxylated derivative of a (C8-C22)unsaturated fatty acid ester of a polyhydric alcohol, a (C7-C12)saturated fatty ether of a polyhydric alcohol, an alkoxylated derivative of a  (C7-C12)saturated fatty ether of a polyhydric alcohol, a (C8-C22)unsaturated fatty ether of a polyhydric alcohol, an alkoxylated derivative of a (C8-C22)unsaturated fatty ether of a polyhydric alcohol, or combinations thereof, wherein the alkoxylated derivative has less than 5 moles of alkoxide per mole of polyhydric alcohol, and wherein the bioactive glass is substantially free of SiO2 with the proviso that for polyhydric alcohols other than sucrose, the esters comprise monoesters and the ethers comprise monoethers, and for sucrose the esters comprise monoesters, diesters, or combinations thereof, and the ethers comprise monoethers, diethers, or combinations thereof.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Deliormanli et al. is directed to direct-write assembly of silicate and borate bioactive glass scaffolds for bone repair.  It is taught that bioactive glasses are promising scaffold materials for bone regeneration because of their unique ability to convert to hydroxyapatite in vivo, in addition to their proven osteoconductivity and their bioactive glass 13-93B3 which contains B2O3 in 56.6 wt%, CaO in 18.5 wt.%, Na2O in 5.5 wt.%, K2O in 11.1 wt.%, MgO in 4.6 wt.% and P2O5 in 3.7 wt.%.  Taught is the preparation of a bioactive glass ink.  Particles of bioactive glass were prepared by grinding and sieving to obtain particle of size less than 100 microns.  Concentrated suspensions of the bioactive glass particles were prepared.  The compositions comprise the glass particles in 40%, and polyethylene glycol (PEG 300) (table 2).  The viscosity of the ink is 7.5 Pas (table 3, Figure 2)
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Deliormanli et al. teaches borate bioactive glass particles, Deliormanli et al. does not teach silver coated bioactive glass.  However, this deficiency is cured by Wren et al.
	Wren et al. is directed to the characterization and antibacterial efficacy of silver coated Ca-Na-Zn-Si/Ti glasses.  It is taught that there are numerous reports on the antibacterial nature of materials containing Ag+ (silver).  It has been used in Ag-doped silica coatings on glass substrates with enhanced resistant to microbes and sol-gel derived Ag-incorporated Bioglass (page 433, last paragraph).  Antibacterial metals (Ag, Cu, Zn) when eluted from medical materials, can act as disinfectants, which are 
While Deliormanli et al. suggests borate glass scaffolds formed from a suspension of the borate glass and PEG, Deliormanli et al. does not teach the inclusion of an antimicrobial lipid.  However, this deficiency is cured by Narhi et al. and Andrews et al. 
	Narhi et al. is directed to glass ionomers for enhancing mineralization of hard tissue.  Taught is the use of glass ionomers for products include bone augmentation, scaffolds for tissue engineering, etc. (paragraph 0014).  Actives such as antimicrobial agents can be mixed with the powder of the glass (paragraph 0056).  Example 4 teaches the bioactive component may have antimicrobial properties against microorganisms in close contact with the surface of the material.  
	Andrews et al. is directed to coated antimicrobial articles.  It is taught that synergistic combinations of fatty acid monomers and enhancers have been found to have antimicrobial activity on dry or essential dry articles (paragraph 0004).  Fatty acid 
While Deliormanli et al. suggests borate glass scaffolds, Deliormanli et al. does not expressly teach a dressing comprising the glass.  However, this deficiency is cured by Greenspan et al.
Greenspan et al. is directed to anti-inflammatory and antimicrobial uses for bioactive glass compositions.  It is taught that the bioactive glass can be combined with other wound and burn treatments or dressing such as collagen, fibrin, fibronectin, gauze, cotton, cellulose, synthetic wound or burn dressings.  Dressings of fiberglass, including fiberglass made from fibers of bioactive glass can be used (paragraph 0050 and claims 15-17).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deliormanli et al., Wren et al., Narhi et al., Greenspan et al. and Andrews et al. and coat the bioactive glass with silver.  One skilled in the art would have been motivated to coat the bioglass particles with silver in order to provide for an increased antimicrobial response as taught by Wren et al.  Since Deliormanli et al. teaches the bioglass is useful for bone repair, one skilled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deliormanli et al., Wren et al., Narhi et al., Greenspan et al. and Andrews et al. and utilize an antimicrobial agents such as propylene glycol monocaprylate in the scaffold of Deliormanli et al. One skilled in the art would have been motivated to incorporate an antimicrobial agent in order to provide antimicrobial properties against microorganisms in contact with the scaffold as taught by Narhi et al. and Andrews et al.  Since bioactive glass and antimicrobial agents are known to be useful together as taught by Narhi et al. one skilled in the art would have a reasonable expectation.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught antimicrobial agents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  It is noted that Andrews et al. teaches a synergistic combination of fatty acid monoesters and enhancer on the ability of killing microorganisms, the instant claims do not exclude this combination being mixed with the instantly claimed bioactive glass.  It is noted that the use of more than one antimicrobial agent does not make the use of any one antimicrobial less obvious.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deliormanli et al., Wren 
	Regarding the claimed concentration of SiO2, the bioactive glass 13-93B3 does not contain SiO2 thus reading on the instantly claimed amount of less than 5% which includes 0%.  
Regarding the claimed wound dressing, Deliormanli et al. teaches a scaffold made of the suspension.  The instant claims recite the dressing comprises the composition and does not actually require any particular for the dressing.  This reads on wound dressing as this recitation does not impart any structural limitations distinguishing a scaffold which can be applied to a wound (i.e. to bind bone or soft tissues) as suggested by Deliormanli et al.  
Regarding claim 9, Andrews et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
	Regarding claim 10, Deliormanli et al. teaches PEG 300.  As evidenced by FH MSDS, PEG 300 is a liquid with a boiling point of greater than 250 °C.  Since it is a liquid it has a melting point less than or equal to 25 °C.
.

Response to Arguments
Applicants’ arguments filed December 21 2021 have been fully considered but they are not persuasive. 
Applicants argue that the instant claims are directed towards a wound dressing.  Deliormanli is directed toward composition for repairing bone.  Narhi and Wren are also directed to bone.  It is argued that none are teaching wound dressing, i.e. aiding soft tissue healing.
Regarding Applicants arguments, the instant claims are directed to a wound dressing.  However, this recitation does not limit the dressing to soft tissue as argued.  The instant claims do not recite any specifics with regards to the dressing that structurally differentiate the instant claims from the scaffold of the prior art.  A bone injury is still considered a wound.  Even if the claims recited a soft tissue wound dressing, this recitation does not structurally distinguish the instant claims from the prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (US Patent No. 8821919) teaches wound debridement with a dressing and bioactive glass comprising a borate (claims).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616